DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 03/04/2021.  Claims 1-23 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-23 are amended to include “transmitting an instruction to the microphone to modify the one or more parameters of the one or more pick-up patterns of the microphone based on a position of the one or more objects in the environment relative to the microphone, and determining the visual representation of the one or more pick-up patterns based on…(2) the position of the one or more objects in the environment relative to the microphone”.  However, the specification does not support the above features.  Applicant points to paragraph 49 and claims 10 and 17 for alleged support.  However, paragraph 49 only describes determining a pick up pattern.  It does not describe modifying the pick-up pattern, particularly not modifying the pick-up pattern based on a position of one or more objects.  Moreover, it does not describe any position relative to the microphone.  While claims 10 and 17 describe modifying a pick up pattern, this is not described as being related to one or more objects in the environment, and appears to only be related to user input.  The specification is also silent as to the 
Claims 21-23 recite “the visual representation of the [one or more pick-up patterns/pick-up pattern] is in three dimensions”.  However, the specification does not support the above features.  The specification is silent as to whether or not the displayed visual representation of a pick-up pattern overlaying the image of a microphone is in three dimensions, i.e. whether the pick-up pattern is a 3d visual representation.  Note that the terms “three dimensions” or “3d” does not appear in the specification.  As such, the claims lack written description.  Applicant points to paragraph 53 and figures 3A-3C, and argues that the views taken together allegedly disclose a three dimensional pick-up pattern.  However, examiner respectfully disagrees.  First, as understood by examiner, the views are not displayed together.  Second, even if they were displayed together, that still would not require that the pick-up pattern be a 3d visual representation.  The pattern looking different in each of the views does not necessarily mean that a 3d representation is generated (note: applicant specifically argues on page 17 of the response dated 05/20/2020 that the lobes in Arapolarmic are allegedly in two dimensions, even though it is the same scenario of the pattern looking different in each of the views).  Each individual view may be a two dimensional image with a pick-up pattern generated as a two dimensional overlay.  As such, the rejection is maintained.  

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.  
With respect to the rejections under 35 USC 112, applicant points to paragraph 53 and figures 3A-3C, and argues that the views taken together allegedly disclose a three dimensional pick-up pattern.  However, examiner respectfully disagrees.  First, as understood by examiner, the views are not displayed together.  Second, even if they were displayed together, that still would not require that the pick-up pattern be a 3d visual representation.  The pattern looking different in each of the views does not necessarily mean that a 3d representation is generated (note: applicant specifically argues on page 17 of the response dated 05/20/2020 that the lobes in Arapolarmic are allegedly in two dimensions, even though it is the same scenario of the pattern looking different in each of the views).  Each individual view may be a two dimensional image with a pick-up pattern generated as a two dimensional overlay.  As such, the rejection is maintained.  
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic (Youtube, “Arapolarmic Tutorial 1”, https://youtu.be/VuJbSyLga_U?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j, dated 07/08/2014, screen printout pages 1-19, hereinafter referred to as “Youtube”; Youtube, “Arapolarmic Tutorial 5”, https://youtu.be/xzXhtqVM018?list=PLeqUvvNW8bxkg1bLY3pgx1XtBfofGrK4j. 07/08/2014, screen printout pages 1-12, hereinafter referred to as “Youtube2”; and Aratechlabs, Press Release, Arapolarmic-Augmented Reality Mic Directivity, July 28, 2014, 3 pages cited in IDS dated 11/25/2019) in view of Xiang et al. (US 20140136981 A1) and Siotis et al. (US 20120163625 A1).
a method comprising: capturing, via a camera of a computing device, an image of a microphone positioned in an environment comprising one or more objects (Youtube, pages 6-7, showing capturing, using an IPAD, an image of a microphone in an environment with other things); displaying the image on a display of the computing device (Youtube, pages 6-7, shown on IPAD screen); determining, by the computing device, a location and orientation of the microphone relative to the camera (e.g. Youtube, pages 7-11, location and orientation tracked as can be seen by adjusted pattern as user moves IPAD; Aratechlabs, in page 1, “position and orientation”); determining one or more parameters of one or more pick-up patterns of the microphone (e.g. Youtube, pages 8-19, shape, size, etc.; Aratechlabs, in page 1); determining a visual representation of the one or more pick-up patterns based on (1) the one or more parameters and displaying the visual representation of the one or more pick-up patterns overlaid on the image of the microphone (e.g. Youtube, pages 8-11, display pick up pattern with shape, size, etc.; Aratechlabs, in page 1, overlapped on screen for augmented reality), but does not specifically teach determining one or more parameters by receiving the one or more parameters from the microphone, transmitting an instruction to the microphone to modify the one or more parameters of the one or more pick-up patterns of the microphone based on a position of the one or more objects in the environment relative to the microphone and determining the visual representation of the one or more pick-up patterns based on the one or more parameters received from the microphone and (2) the position of the one or more objects in the environment relative to the microphone.  However, the graphic visualizations 1222 may be generated with information received from the array”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arapolarmic to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of allowing users to directly and intuitively adjust parameters of the microphone while receiving visual feedback in real-time (note also further amounts to a simple substitution that yields predictable results).  The combination teaches determining a visual representation of one or more pick-up patterns based on related features (e.g. Youtube, pages 8-19 displays pick up pattern with associated shape, size, etc.; Xiang, in paragraphs 12, 64, 67, and 92-93, “parameters related to the visualized sound fields…receiving visual feedback in real-time”) and Siotis teaches transmitting an instruction to a microphone to modify one or more parameters of one or more pick-up patterns of the microphone based on a related feature including a position of one or more objects in an environment relative to the microphone (e.g. in paragraphs 55, 67, 76, and 79, “adjust parameters of the sound processing… performing image analysis on video images captured by an image sensor of the device 21, the one of the persons 28, 29 who is speaking may be identified. The direction of the sound capturing lobe 22 may then be automatically adjusted based on ” and figures 3-5 showing modifying a pick up pattern based on a position of a person(s) relative to a microphone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Siotis because one of ordinary skill in the art would have recognized the benefit of allowing for automatically adjusting the pattern based on an active sound source(s).
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the microphone is a fixed pattern microphone, and wherein determining one or more parameters of the one or more pick-up patterns of the microphone comprises selecting a first pick-up pattern corresponding to the fixed pattern microphone from a plurality of predetermined pick-up patterns (e.g. Youtube, pages 7-11; Youtube2, pages 5-12; Aratechlabs, in page 1, “polar pickup patterns… library”).  
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches wherein the first pick-up pattern is selected based on the location and orientation of the fixed pattern microphone (e.g. Youtube, pages 7-11, selection in response to match of location and orientation of microphone, and pattern sizing and directivity determined/selected based on sizing and orientation of microphone; note: applicant’s specification, page 48, with examples of what based on location and orientation includes).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein the location and orientation of the microphone relative to the camera are determined based on the image (e.g. Youtube, pages 7-15; Aratechlabs, in page 1).
As per claim 7, the rejection of claim 1 is incorporated and Arapolarmic further teaches receiving location and orientation data, wherein the location and orientation of the microphone relative to the camera are determined based on the received location and orientation data (e.g. e.g. Youtube, pages 7-11; Aratechlabs, in page 1, “position and orientation”), but does not specifically teach from the microphone.   However, Xiang teaches receiving data from a microphone (e.g. in paragraphs 12, 67, and 92-93 and figure 12, “the position and/or orientation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of facilitating determination of relevant information, and further amounting to a simple substitution that yields predictable results.
As per claim 8, the rejection of claim 1 is incorporated and the combination further teaches wherein the parameters of the one or more pick-up patterns comprise one or more of a length, width, size, and shape corresponding to the pick-up pattern (e.g. Youtube, pages 8-11 and 16-19, shape, size, etc.).  
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches wherein the visual representation of the one or more pick-up patterns is determined based on the location and orientation of the microphone relative to the camera (e.g. Youtube, pages 8-15, location and orientation tracked as can be seen by adjusted pattern as user moves IPAD).  
receiving input via a user interface of the computing device (e.g. Youtube2, in figures 1-3); and based on the received input (ii) determining a modified visual representation of the one or more pick-up patterns, and (iii) displaying the modified visual representation of the one or more pick-up patterns overlaid on the image of the microphone (e.g. Youtube2, in figures 2-3, user pinches fingers to adjust pattern(s)), but does not specifically teach based on the received input: (i) transmitting a second instruction to the microphone to modify the one or more parameters of the one or more pick-up patterns of the microphone.  However, Xiang teaches based on a received input: transmitting an instruction to a microphone to modify one or more parameters of one or more pick-up patterns of the microphone (e.g. in paragraphs 12, 64, 67, 91, and 93, “controlling a sound field… Individuals (or users) may directly and intuitively adjust parameters related to the visualized sound projection patterns by interacting with the touch surface while receiving visual feedback in real-time… control the array 930 by changing characteristics”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of allowing users to directly and intuitively adjust parameters of the microphone while receiving visual feedback in real-time (note also further amounts to a simple substitution that yields predictable results).
wherein the user interface comprises a touch screen, and wherein the input comprises a touch and drag motion corresponding to the visual representation of the one or more pick-up patterns (e.g. Youtube2, in figures 1-3; Xiang, in paragraphs 91 and 93 and figure 10, “dragging… touch the sound”).  
As per claim 12, the rejection of claim 1 is incorporated and the combination further teaches determining a movement of the camera with respect to the microphone and based on the determined movement: (i) determining an updated location and orientation of the microphone relative to the camera (ii) determining an updated visual representation of the one or more pick-up patterns and (iii) displaying the updated visual representation of the one or more pick-up patterns (e.g. Youtube, pages 8-11, visual representation adjusted as user moves IPAD).  
Claim 13-14 and 16-19 are the device claims corresponding to the method claims 1-3 and 9-12 and are rejected under the same reasons set forth and the combination further teaches a user interface and a processor configured to: display the image of the microphone on the user interface (Youtube, pages 6-7; Aratechlabs, page 1, IPAD).  
Claim 20 is the medium claim corresponding to the method claim 1 and the combination further teaches a non-transitory, computer-readable medium having instructions stored thereon that, when executed by a processor, cause the performance of a set of acts (e.g. Aratechlabs, page 1, IPAD which contains memory, etc.).

Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic in view of Xiang et al. (US 20140136981 A1) and Siotis et al. (US .
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein the microphone is a steerable pattern or array microphone, wherein the method further comprises: determining, by the computing device, information corresponding to the one or more pick-up patterns of the steerable pattern or array microphone (e.g. Youtube, in figures 13-15, microphone is moved/steered and lobes positioned with respect to displayed polar axis), but does not specifically teach receiving, by the computing device, lobe coordinates.  However, Xiang teaches receiving, by a computing device, information related to a steerable pattern or array microphone to determine associated parameters for graphic visualization (e.g. in paragraphs 12 and 92-93 and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of facilitating determination of relevant information (note this further amounts to a simple substitution that yields predictable results).  Arrowood teaches information related to a steerable pattern or array microphone including lobe coordinates (e.g. in paragraphs 15 and 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Arrowood because one of ordinary skill in the art would have recognized the benefit of facilitating determination of lobes and/or allowing automated 
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches determining the one or more parameters of the one or more pick-up patterns of the microphone based on the received lobe coordinates (e.g. Youtube, in figures 13-15; Xiang, in paragraphs 12, 67, and 92-93; Arrowood, in paragraphs 15 and 73). 
As per claim 15, the rejection of claim 13 is incorporated and the combination further teaches wherein the microphone is a steerable pattern or array microphone, and wherein the processor is further configured to: determining, by the computing device, information corresponding to the pick-up pattern of the steerable pattern or array microphone and determine the one or more parameters of the pick-up pattern of the microphone based on the received information (e.g. Youtube, in figures 13-15, microphone is moved/steered and lobes positioned with respect to displayed polar axis), but does not specifically teach receive, from the steerable pattern microphone, information including lobe coordinates.  However, Xiang teaches receiving, from a steerable pattern microphone, information related to the steerable pattern microphone to determine associated parameters for graphic visualization (e.g. in paragraphs 12 and 92-93 and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Xiang because one of ordinary skill in the art would have recognized the benefit of facilitating determination of relevant information (note this further amounts to a simple substitution .

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arapolarmic in view of Xiang et al. (US 20140136981 A1) and Siotis et al. (US 20120163625 A1) as applied above, and further in view of Cho et al. (US 20190188913 A1).
As per claim 21, the rejection of claim 9 is incorporated, but the combination does not specifically teach wherein the visual representation of the one or more pick-up patterns is in three dimensions.  However, Arapolarmic suggests that the visual representation is in three dimensions (e.g. Youtube, pages 1-4 and 8-12, Youtube2, pages 7-8, note how the visual representation changes based on the change in orientation/location/angle relative to the camera, which at least appears to be three dimensional) and Cho teaches a visual representation in three dimensions (e.g. in paragraphs 5 and 141-142, “displaying, by the augmented reality device, a 3-D model… a pattern overlaid on the real-time image of the target physical area, wherein the pattern corresponds to parameter data associated with the 3-D model… a pattern showing ” ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Cho because one of ordinary skill in the art would have recognized the benefit of facilitating augmented reality and/or incorporating well-known types of representations (amounting to a simple substitution that yields predictable results).
	Claims 22-23 are claims corresponding to claim 21, and are rejected under the same reasons set forth.

Notes
Youtube, “Arapolarmic Tutorial 1”:
IPAD moving away from mic:
Page 1: video at 0:53
Page 2: video at 0:56
Page 3: video at 0:57
Page 4: video at 1:01  
Microphone matching:
Page 5: video at 3:05
Page 6: video at 3:12
Page 7: video at 3:21

IPAD moving away from mic:
Page 9: video at 3:27
Page 10: video at 3:31
Page 11: video at 3:33
Mic moved:
Page 12: video at 3:36
Page 13: video at 3:37
Page 14: video at 3:40
Page 15: video at 3:43
Parameter change:
Page 16: video at 3:48
Page 17: video at 3:50
Page 18: video at 3:52
Page 19: video at 3:53

Youtube, “Arapolarmic Tutorial 5”:
Scale pattern:
Page 1: video at 1:08
Page 2: video at 1:10
Page 3: video at 1:13
Multiple patterns:
Page 4: video at 1:31

Page 6: video at 1:37
Page 7: video at 1:40
Page 8: video at 3:18
Page 9: video at 3:18
Page 10: video at 3:19
Page 11: video at 3:19
Page 12: video at 3:20

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Okuma (US 20180262857 A1) teaches based on a received input: transmitting an instruction to a microphone to modify one or more parameters of one or more pick-up patterns of the microphone (e.g. in paragraphs 26 and 74-77 and figures 9A-9D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/22/2021

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176